Citation Nr: 1143852	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  11-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a generalized anxiety disorder with personality disorder and mild mental impairment. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1950 to March 1951 and 14 days of undated previous active service. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's application to reopen a claim for service connection for a generalized anxiety disorder with personality disorder and mild mental impairment (anxiety disorder.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 1989 decision, the RO denied the Veteran's application to reopen a claim for service connection for an anxiety disorder.

2.  None of the new evidence associated with the claims file since the June 1989 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an anxiety disorder, or raises a reasonable possibility of substantiating the claim for service connection for an anxiety disorder.


CONCLUSION OF LAW

1.  The RO's June 1989 decision, which denied the Veteran's application to reopen a claim for entitlement to service connection for an anxiety disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2011).

2.  As evidence received since the RO's June 1989 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for an anxiety disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen his claim for service connection for an anxiety disorder was received in July 2009.  He was notified of the provisions of the VCAA by the RO in correspondence dated in August 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a statement of the case was issued in April 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in August 2009.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the August 2009 VCAA notice letter show that the RO identified the bases for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Board finds the notice requirements pertinent to the issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Board notes that service treatment records and post-service private and VA treatment records have been obtained and associated with his claims file. 

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

New and Material Evidence

In a May 1967 decision, the Board denied the Veteran's claim for service connection for a psychiatric disability with anxiety features.  It was noted that although the Veteran was treated in service, the Veteran's psychiatric disorder pre-existed service and was not aggravated.  The claim was denied as there was no nexus between his psychiatric disorder and his active service.  In rating decisions dated in September 1985, March 1986, and June 1989, the RO denied the Veteran's applications to reopen a claim for service connection for an anxiety disorder.  

Evidence of record considered with the June 1989 rating decision included service treatment records, statements from the Veteran and his wife, an April 1966 VA examination report, a July 1966 private examination report, a VA September 1966 neuropsychiatric examination report, and a Social Security Administration disability decision report.

In July 2009, the Veteran filed an application to reopen the previously denied claim of service connection for an anxiety disorder.  This appeal arises from the RO's December 2009 denial to reopen the Veteran's claim for entitlement to service connection.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the June 1989 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence added to the claims file since the June 1989 denial includes statements from the Veteran, his wife, and his representative, a November 2009 fee-based examination report, private treatment records from Dr. D. dated from May 2009 to August 2009, and VA progress notes dated from July 1966 to June 1992, August 2000, and April 2007 to December 2009. 

Some of the additionally received evidence is "new" in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is "material" for purposes of reopening the claim for service connection for an anxiety disorder.  The Board notes that although the Veteran underwent a fee-based examination, a positive nexus opinion was not rendered. 

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the June 1989 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  

In May 1967, the claim for service connection for an anxiety disorder was denied as there was no evidence to indicate that the disability was incurred in or was aggravated by service.  In September 1985, March 1986, and June 1989 unappealed rating decisions, the RO denied the Veteran's claim to reopen and concluded that the evidence added to the record since May 1967 decision does not include competent evidence that the Veteran has an anxiety disorder due to or aggravated by service, which was the basis for the prior determinations.  As the evidence added to the claims folder since the unappealed June 1989 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, the claim to reopen must be denied.  

Thus, the Board concludes that new and material evidence to reopen the claim for service connection of an anxiety disorder has not been received.  As such, the requirements for reopening the claim are not met, and the June 1989 denial of the claim for service connection for an anxiety disorder remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for an anxiety disorder; the appeal is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


